REGAN, J.
I dissent.
Although Ross testified the term “undistributed reserve” was replaced because it was “an inappropriate term” he admitted that it “covered the same thing” and “the same function” as the “appropriation for contingencies.” However, the term deemed inappropriate by the department was created by the Legislature and not for the department to discard. Section 42125 of the Education Code provides: “The budget may also contain an amount to be known as the undistributed reserve. The funds in the undistributed reserve shall be available for appropriation by a two-thirds vote of the members .of the governing board, to cover expenditures that have not been provided for or that may have been insufficiently provided for, or for unforseen requirements as they may arise.” (Italics added.) Yet, the accounting forms in the manual contain no item labeled “undistributed reserve.”
If a district wished to set aside funds as an “undistributed reserve” as permitted by statute, there is no particular line item specifically designated for such. A district might logically utilize that line item which according to the manual was formerly termed “undistributed reserve.” Indeed, in the instant case District Superintendent Cauthon testified the funds in the subject account were used as a “contingency reserve” and that the district considered such term as synonomous with “undistributed reserve.” It was the superintendent’s undisputed testimony that the district intended that funds in the “appropriation for contingencies” account at line 7900, be reserved, and that such had been the district’s policy for 12 to 15 years.
Ross admitted that he would not object to the district using the label “contingency reserve” if what they meant was an “appropriation for contingencies.” He also admitted that an “appropriation for contingencies” is conceptually identical to an “undistributed reserve.”
*373The Department of Education may have unilaterally concluded the term “undistributed reserve” was an inappropriate term, but the budgetary term and the entity it describes were created by the Legislature (Ed. Code, § 42125) and beyond the Department’s authority to change. Presumably, the Legislature, by its use of the word “reserve” intended the “undistributed reserve” to be a reserve account. The current label applies to that account which (1) formerly was called a reserve account, (2) and was in fact a reserve account, and therefore (3) remains a reserve account.
The underlying nature of the “undistributed reserve” account is unchanged by the department’s use of the word “appropriation.” Indeed, an attempt to change the nature of that which the Legislature has provided by statute would be an act in excess of delegated authority and void.
Accordingly, I would reverse the judgment.
A petition for a rehearing was denied May 24, 1982, and the opinion was modified to read as printed above. Appellants’ petition for a hearing by the Supreme Court was denied June 30, 1982.